IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40614
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BILLY DON BULLARD,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CR-56
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Don Bullard appeals his sentence for distributing a

listed precursor chemical in violation of 21 U.S.C. § 841(d)(2).

Bullard argues that the district court erred by considering

uncharged criminal conduct in determining the relevant quantity

of drugs for sentencing purposes; the quantity of drugs is too

uncertain to support his sentence; and the district court should

have reduced his sentence because he had a minor role in the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-40614
                                  -2-

offense.   The district court did not err by considering Bullard's

uncharged drug-related activities in determining the relevant

quantity of drugs, and it did not plainly err in its factual

determination of the relevant quantity of drugs.     United States

v. Moore, 927 F.2d 825, 827 (5th Cir.) (internal quotation and

citation omitted), cert. denied, 502 U.S. 871 (1991); United

States v. Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994).

Bullard is not entitled to appellate relief because the district

court declined to reduce his offense level based on his role in

the offense.     United States v. Edwards, 65 F.3d 430, 434 (5th

Cir. 1995).

     AFFIRMED.